Citation Nr: 0906668	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 through 
November 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This claim was denied by the Board in January 2007.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion dated 
in February 2008, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs agreed that a portion of the 
Board's January 2007 decision, which denied entitlement to 
service connection for tinnitus, should remain undisturbed.  
This decision denying this issue was vacated and remanded to 
the Board for further action.  In July 2008, this matter was 
remanded by the Board for a VA examination.  That development 
has been achieved and the issue is now again before the 
Board.


FINDINGS OF FACT

There is no competent medical evidence showing that the 
Veteran has right ear hearing loss as defined by VA 
regulation.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
right ear hearing loss.  For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a). The disability, while needing to have 
manifested in service, is not required to have been diagnosed 
during service. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the
Maryland CNC Test are less than 94 percent.

A December 2001 report from a private "hearing specialist" 
suggests that the Veteran has mild sensorineural hearing loss 
on the right side.  The Board has noted that such a private 
examination report is not sufficient to support this claim. 
The qualifications of the hearing specialist are unknown. An 
examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist. See 38 C.F.R. § 
4.85.

The Veteran was afforded an authorized audiological 
evaluation in January 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner went on to state that 
the findings were normal for the right ear and that speech 
recognition was "excellent."  However, VA regulation 
defines 92 percent speech recognition as abnormal.  The 
examiner opined that the Veteran's hearing deficit was as 
likely as not related to service, and he based this finding 
on his belief that the veteran was exposed to loud noises in 
service.  The Board finds that this report is inadequate as 
there is no explanation provided to explain how these finding 
are related to the reported diminished, but "excellent" 
speech recognition findings.  There is no explanation for how 
this particular kind of hearing loss is related to noise 
exposure in service which had occurred almost 20 years 
earlier; another examination was ordered.  

In December 2005, the Veteran was again afforded a VA 
examination and at that time the findings were nearly 
identical.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25

Speech audiometry again revealed speech recognition ability 
of 92 percent.  This examiner also noted the Veteran's 
hearing as normal with "excellent" word recognition 
ability.  This examiner found that the hearing was within 
normal limits and that no hearing loss was caused by acoustic 
trauma.  This examination is also inadequate for almost the 
same reasons as those given above.  There is no explanation 
for how this particular kind of hearing loss is distinguished 
from a hearing loss that may be related to noise exposure.   

The Board remanded this matter in July 2008 to determine 
whether the Veteran, in fact, has a hearing disability as 
defined by VA regulation.  



On the authorized audiological evaluation in August 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30

Speech audiometry at the time of this most recent examination 
revealed speech recognition ability of 94 percent in the 
right ear.

The August 2008 examiner again reported normal hearing with 
excellent speech recognition ability.  The examiner 
specifically stated, and the clinical evidence confirms, that 
the Veteran's hearing loss is "not disabling (per 38 C.F.R. 
§ 3.385)."  No opinion was provided as to whether these 
results were related to service because the findings 
regarding the hearing in the veteran's right ear are not 
disabling.  The Board finds this examination to be adequate.  
The examiner reported the types of tests performed and 
indicated that the results showed good inter-test consistency 
and reliability.  She also certified that there was no 
language or other barrier noted during the examination.  

Although the Veteran has given his own opinion in his 
testimony of November 2006 that he has a hearing loss 
disorder which began during service, the Board is of the 
opinion that the objective audiology testing conducted by the 
VA in August 2008 is the only evidence of record that 
contains the specific findings necessary to judge whether the 
Veteran's hearing loss of the right ear is of sufficient 
severity to meet the criteria to be considered to be a 
disability for VA compensation purposes under 38 C.F.R. § 
3.385. Here, the Veteran may sincerely have noticed a 
decreased hearing ability. Nevertheless, VA regulations under 
38 C.F.R. § 3.385 as set forth above provide the parameters 
of a recognized hearing loss disability for compensation 
purposes. Only medical evidence may support that. In the case 
at hand, the hearing test results for the right ear do not 
meet the qualifications of 
38 C.F.R. § 3.385. Accordingly, the Board must deny the 
claim.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no 
basis upon which to grant the Veteran's claim.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim.  Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted. 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in January 2002 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. This letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1). A March 2006 letter also satisfied the 
requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date. VA's duty to notify the Veteran was met in 
this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's statements, his service treatment records, and his 
VA examination reports have been associated with the claims 
folder. He was afforded a Board hearing and the November 2006 
transcript is of record.

Also, the Veteran submitted a statement and a statement in 
September 2008 with no waiver of RO review.  These arguments 
essentially pertained to the issue of medical nexus.  A 
discussion of this evidence is unnecessary to the resolution 
of this claim, since no current disability is found.  As 
such, a waiver is unnecessary.  The Veteran is in no way 
prejudiced by final adjudication at this time.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


